Concussing Opinion by
Montgomery, J.:
I concur in the decision of the majority of the Court in this matter for the reason that the trust created by the Statutes under which the City of Pittsburgh held title was a dry or inactive one. Act of July 5, 1947, P. L. 1258, §15, 53 P.S. 26115, and Act of June 25, 1947, P. L. 913, §2, 72 P.S. 6154.2. Particularly, is this true in the present ease since there was no duty to collect and apportion rent because the property remained unleased. Therefore, the legal title to the property vested in the three municipalities, County of Allegheny, City of Pittsburgh, and School District of the City of Pittsburgh. Kyle v. Hibbs et al., 281 Pa. 102, 126 A. 248.